Citation Nr: 1828540	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for bilateral plantar fasciitis.  

2. Entitlement to an increased rating in excess of 10 percent for a right ankle sprain. 

3. Entitlement to a compensable rating for residuals of a fracture of the right hand.  

4.  Whether new and material evidence has been submitted to reopen service connection for a left knee disability, and if so, whether service connection is warranted.  

5.  Entitlement to service connection for a cyst of the mouth.

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for Morton's neuroma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 2001.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Veteran provided testimony at an August 2017 Board videoconference hearing.  The hearing transcript is of record.  

The issues of entitlement to an increased rating for residuals of a fracture to the right hand, and service connection for a cyst of the mouth, a left ankle disability, and Morton's neuroma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has moderate bilateral pes planus with plantar fasciitis. 

2. The Veteran has moderate limitation of motion in the right ankle due to pain.  

3. In an unappealed February 2002 rating decision, the RO denied the Veteran's claim for service connection for a left knee strain. 

4. New and material evidence has been received to reopen service connection for a left knee disability.  

5.  Left knee arthritis symptoms were chronic in service and continuous since service separation. 


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2018).

2. The criteria for increased rating in excess of 10 percent for a right ankle strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5271 (2018).

3. The February 2002 rating decision which denied service connection for left knee strain is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2018).

4. The evidence received subsequent to the February 2002 rating decision is new and material to reopen service connection for a left knee disability.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2018).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2018).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing his service connection and increased rating claims.  Evidence of record includes VA and private treatment records, VA examinations and opinions, and lay testimony from the Veteran.  During the August 2017 Board videoconference hearing, the undersigned identified the issues on appeal, informed the Veteran of elements of the claims that needed to be substantiated.  The Board finds that VA examinations of record addressed the relevant rating criteria and are sufficient for rating purposes.  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected plantar fasciitis, and has by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  He has submitted a claim for an increased rating for service-connected right ankle and right hand disabilities.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds, in this case, that the Veteran's service-connected disabilities have not changed in severity over the course of the appeal period to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 


Bilateral Foot Disability 

The Veteran's service-connected bilateral plantar fasciitis is currently rated at 10 percent under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71a.

A November 2012 VA examination identified the Veteran has having a past fracture of the foot in 1990 and plantar fasciitis.  The Disability Benefits Questionnaire provided that a separate questionnaire would be conducted to address flatfoot or pes planus.  The VA examiner indicated that the Veteran did not have Morton's neuroma or metatarsalgia.  No specific residual disability or symptoms related to  the past right foot fracture were identified; however, the VA examiner indicated that the bilateral foot disability, which included plantar fasciitis, was moderately severe in degree.  The Veteran was prescribed shoe orthotics.  No abnormal findings were shown on x-rays.  The Veteran indicated that his foot condition resulted in pain with standing and walking for more than one hour.  

A separate VA foot examination was completed in December 2012, and included a separate Disability Benefits Questionnaire to address pes planus.  A diagnosis of pes planus was identified.  The Veteran had accentuated pain on use and manipulated of both feet and extreme tenderness of the plantar surfaces of both feet.   He did not have indication of swelling on use of the feet or characteristic calluses.  He had decreased longitudinal arch height on weight bearing.  There was no objective evidence of marked deformity of the foot such as pronation of abduction.  The weight bearing line did not fall over the medial or great toe.  There was no inward bowing of the tendo achilles.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Arthritis was not shown on x-rays of the feet.  On the miscellaneous foot examination, the status post right foot fracture and plantar fasciitis were again identified.  Morton's neuroma and metatarsalgia were not indicated.  The examiner indicated that the Veteran's right foot fracture was moderate in degree, but did not specify any current residuals or symptoms related to the foot fracture.  The Veteran had pain with any standing or walking.  He worked as a correctional officer and was required to stand or walk for 8 to 12 hours per shift.  

Private treatment records from Dr. J.S. dated in August 2012 and November 2012 identify a diagnosis of neuroma in the bilateral feet.  There was some limited subtalar joint range of motion and decreased ankle joint range of motion, and pain on palpation along the distal plantar aspect of the feet.  X-rays showed a mild valgus deformity of the feet, or pronation.  The Veteran was treated with injections to the feet and orthotics.   

VA treatment records dated in July 2015 show that the Veteran had chronic bilateral heel pain which was moderate to severe in intensity.  He had pain on palpation of the plantar fascia of both feet.  X-rays showed an inferior calcaneal spur on both the right and left foot, but no bony pathology.  The Veteran was treated with injections to the feet, was prescribed custom molded orthotics, and was prescribed a night splint for the feet.  

During Board hearing testimony, the Veteran identified bilateral foot pain with the use of custom orthotics, a night splint, and injections to the heels for treatment. 

In this case, the Veteran has several different disabilities identified in the bilateral feet, to include moderate bilateral pes planus, plantar fasciitis, and a history of a right foot fracture.  

The Veteran was assigned a 10 percent rating under Diagnostic Code 5276 for plantar fasciitis with pes planus.  Plantar fasciitis is defined as an inflammation of the plantar fascia, or the sole of the foot.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 675, 678, and 1445 (30th ed. 2003).  Symptoms contemplated by the Veteran's pes planus include the presence of bilateral flat foot with a decreased longitudinal arch height on weight bearing; valgus deformity or pronation on private x-ray dated in 2012, and accentuated pain on use and manipulation of the feet.  The Board finds, additionally, that the Veteran's plantar fasciitis was appropriately considered as part of the rating for pes planus, as it is primarily characterized by swelling of the bilateral feet, and has been characterized as moderate to moderately severe in degree.  The Board finds that while private treatment record identify mild pronation of the feet, accentuated pain on use and manipulation of the feet, and swelling as indicated by the diagnosis of plantar fasciitis, VA examinations show that the Veteran does not have a marked deformity of the feet or characteristic callosities, and as such, his disability does not approximate the criteria for a higher 30 percent evaluation based on severe bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that a separate or higher rating is not warranted under Diagnostic Code 5284, which addresses other foot injuries.  While November 2012 and December 2012 VA examinations do identify a history of an in-service right foot fracture, current residuals of such disability were not identified on examination.  Insomuch as the VA examiners indicated that the Veteran had a moderate to moderately severe foot disability, the pathology and symptoms related to such disability were not differentiated from pes planus with plantar fasciitis, which have been separately rated.  The Board finds that aside from the Veteran's symptomatology related to pes planus, to include a decreased longitudinal arch height on weight bearing and valgus deformity or pronation, his foot complaints predominantly involve pain and limitations to function due to pain.  The Board finds that these pain symptoms have specifically been addressed in the Veteran's rating under Diagnostic Code 5276 specifically considers the presence of pain on manipulation and use.  For these reasons, the Board finds that a separate rating based may not be assigned based on symptoms of foot pain under Diagnostic Code 5284, as this would constitute impermissible pyramiding.  

The Board finds no basis to alternately consider the criteria of Diagnostic Code 5277 (bilateral weak foot characterized by musculature atrophy, disturbed circulation and weakness), Diagnostic Code 5278 (acquired claw foot or pes cavus), Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 (unilateral hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  VA examinations show that the Veteran does not have bilateral weak foot, claw foot, pes cavus, hallux valgus, hallux rigidus, or hammertoe, and x-rays do not reflect malunion or nonunion of the tarsal or metatarsal bones.

Right Ankle Sprain

Limitation of motion of the ankle may be rated under Diagnostic Code 5271. Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion.  A maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

The Veteran is currently in receipt of a 10 percent rating for moderate limitation of the ankle.  The Board finds that the Veteran did not have marked limitation of motion in the right ankle at any time during the appeal period to warrant a higher 20 percent rating under Diagnostic Code 5271.  

A May 2012 VA examination identified a diagnosis of right ankle sprain.  The Veteran reported flare-ups of pain occurring three times a week, lasting for one day.  Range of motion testing shows that the Veteran had full flexion in the right ankle to 45 degrees, and full dorsiflexion to 20 degrees without limitations due to pain.  The Veteran was able to complete repetitive testing without additional loss of motion.  He did not have any functional loss or functional impairment to the ankle.  The Veteran did not have evidence of localized tenderness or pain on palpation of the right ankle.  The joints were stable and there was no ankylosis.  X-rays did not show arthritis. 

Private treatment records from Dr. J.S. dated in August 2012 and November 2012 identify bilateral ankle pain with some decrease in ankle joint range of motion.  
X-rays showed mild arthrosis in the bilateral ankles and the Veteran was diagnosed with ankle joint arthralgia.  

VA and private treatment records show that the Veteran has complained of pain in the right ankle.  He had full range of motion in the right ankle without pain shown on examination in May 2012, but reported flare-ups of ankle pain occurring three times a week.  Private treatment records identify some decrease in range of motion in the right ankle joint.  The Board finds, even with consideration of the Veteran's flare-ups of pain, that the weight of the evidence identifies at most, moderate, but not marked limitation of motion in the right ankle.  Accordingly, the Board finds that an increased 20 percent rating is not warranted under Diagnostic Code 5271.  

The Board has considered whether a separate or higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the right ankle to warrant an evaluation under Diagnostic Code 5270, nor does his disability approximate a finding of ankylosis.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  Because the preponderance of the evidence is against the claim for an increased rating for right ankle strain, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Left Knee Disability

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers." 38 C.F.R. § 3.156 (a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007). If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  When statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156  (b). Id.  

The RO previously denied service connection for left knee strain and addressed other disabilities in a February 2012 rating decision. The Veteran submitted a notice of disagreement to this decision in March 2002, but did not appeal the decision with regard to the denial of a left knee strain.  Additionally, no evidence addressing the claim was received within one year of the issuance of the decision.  For these reasons, the denial of service connection for a left knee strain in February 2012 was final. 

The RO denied service connection because, while there was treatment for a left knee strain shown in service, no permanent residual or chronic disability was shown.  Accordingly, new and material evidence must tend to establish a currently diagnosed left knee disability and/or a nexus between the diagnosed disability and service.  

New evidence, relating to the claim for service connection for a left knee disability received since February 2002 includes a November 2012 VA examination, VA treatment records, and Board hearing testimony.  VA treatment records and x-rays identify degenerative changes in the left knee.  Lay statements and testimony  identify a chronicity of left knee symptomatology since service.  Thus, the Board finds that the new evidence submitted is material.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left knee disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board will next address the underlying claim for service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2018).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service treatment records show that the Veteran was treated for a laceration to the left knee when he fell on the deck in March 1991.  The Veteran identified left knee pain due to wear and tear in his August 2001 claim.  During an August 2001 VA authorized general medical examination, the Veteran reported having left knee present since 1995.  On physical examination in August 2001, McMurray's testing elicited pain in the left knee.  However, x-rays showed no evidence of acute osseous injury or significant degenerative change.  A November 2012 VA examination of the right knee shows that the Veteran reported pain and fatigability present in both knees.  While an opinion was provided with regard to the right knee, the VA examiner did not clearly address the left knee in the opinion.  More recent VA x-rays dated in July 2017 identify minimal degenerative changes in the left knee.  

In August 2017 Board hearing testimony, the Veteran reported that he was told by his doctor that he has current deterioration in the patella of the left knee.  He reported that he frequently had knee pain in service.  He reported that his duties as a boat's mate, mooring line, jumping in and out of the boat, and rigging resulted in a lot of banging of the knees and wear and tear.  

The Veteran has current x-ray evidence of degenerative arthritis in the left knee.  The Board finds that the evidence is at least in equipoise as to whether the Veteran had chronic symptoms of left knee arthritis in service and continuous symptoms since service separation.  Based on the Veteran's testimony, his initial August 2001 claim submitted just one month after service separation, findings from a contemporaneous August 2001 VA authorized general medical examination, and findings from post-service treatment records, the Board finds that the Veteran had left knee symptoms present in service and since his July 2001 separation from service, and there were no intercurrent injuries to the left knee shown post-service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left knee arthritis under the presumptive provisions of 38 C.F.R. § 3.303 (b).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

An initial evaluation in excess of 10 percent for bilateral plantar fasciitis with pes planus is denied.

An increased rating in excess of 10 percent for right ankle strain is denied.  

The appeal to reopen service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2018).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

During August 2017 Board hearing testimony, the Veteran indicated that he had a diagnosis of arthritis in the right hand, not previously shown by the record.  Additionally, he reported that he was told not try and not bend his hand a lot to avoid additional pain.  VA treatment records submitted by the Veteran identify worsening pain in the right index metacarpal phalangeal area.  Because it appears that the Veteran's right hand disability has increased in severity since his last VA examination in May 2012, the Board finds that a remand for an updated VA examination is warranted to help assess the current severity of his disability.  

The Veteran contends in statements and testimony that his dentist identified a cyst in the mouth on x-rays which was stated to be related to a past root canal or tooth extraction in service.  Service dental records show that the Veteran had a number of dental procedures in service.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a current cyst or disability of the mouth which had its onset in, or is otherwise due to dental work in service. 

The Veteran contends that his current left ankle disability is due to wear and tear related to his duties as a boatswains mate in service.  The Veteran served 22 years active duty prior to his retirement in July 2001.  Accordingly, the Board finds that a remand for a VA examination and opinion is warranted.   

The Veteran submitted a timely notice of disagreement to the denial of service connection for Morton's neuroma in December 2012. The RO, however, has not issued a statement of the case (SOC) addressing that issue. See 38 C.F.R. §§ 19.9; Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, issues is being remanded for the issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for an updated VA examination to address the current severity of service-connected residuals of a right hand disability.  All indicated tests and studies should be performed.  

2.  The Veteran should be afforded a VA examination within an appropriate specialty to assist in determining if he has a cyst of the mouth that is related to service or dental work in service.  The record should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed.  

The examiner should identify any currently diagnosed disability related to the claimed cyst of the mouth and indicate whether any such diagnosis is related to service, to include any dental work performed in service.  The examiner should provide a rational for his or her opinion with reference to evidence of record. 

3.  The Veteran should be afforded a VA orthopedic examination to assist in determining if he has a currently diagnosed left ankle disability that is related to service.  The record should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed.  

The examiner should identify any currently diagnosed left ankle disability and indicate whether any such diagnosis is related to service, to include wear and tear associated with his duties as a boatswains mate for 22 years in the Navy.  The examiner should provide a rational for his or her opinion with reference to evidence of record. 

4. The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for Morton's neuroma. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal. The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects the appeal.

5. After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case addressing the issues of entitlement to an increased rating for residuals of a fracture to the right hand, and service connection for a cyst of the mouth and a left ankle disability and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


